Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
	This application is a DIV of S.N. 14/008,932 (filed 12/09/13, now US 10,333,047), which application is a 371 of PCT/US2012/031554 (filed 03/30/12).
	Applicant should update the CON data at p1 of the specification to reflect the above current data.
	The Drawings filed 05/08/19 are approved by the examiner.
	The Substitute specification filed 07/15/19 is entered.
	The Preliminary Amendment filed 07/15/19 is entered.  Claims 7-26 are pending.
	Applicant’s election of species ELR trace and insulating barrier material in the Reply filed 12/29/20 is acknowledged.  Claims 7, 8, 15-18, 25 and 26 read on the elected species.  Claims 9-14, and 19-24 are withdrawn (species).
	No IDS has been filed in this application.
The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be 
If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1)  and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that 
Claim(s) 7, 8, 15-8, 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suh et al 5,677,264.
Initially, the examiner notes applicant’s definition of the claim terminology “ELR” at para 00078 of the instant specification.  Accordingly, the examiner construes the claim terminology to require a material which possess a resistivity in the range of 0 to 3.36 x 10-8 ohm-cm.  Likewise, the examiner construes the claim terminology “modified ELR material” to require the addition of a material (i.e. element or oxide compound) which forms a bond with the atoms of the ELR material (para 00102; 00105; 00107), and the claimed “operating characteristic” to include any electrical, magnetic, mechanical or other property of the material (para 0077).
Lastly, the examiner construes the claim terminology “critical temperature” (independent claims 17 and 26) as the temperature at which the modified ELR material changes between its ELR state (i.e. resistivity of 0 to 3.36 x 10-8 ohm-cm) and a non-ELR state (para 0079).  While the terminology “critical temperature” is known in the art to require a transition from superconducting state (i.e. zero resistance) to non-In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Suh et al 5,677,264 discloses an oxide normal conductor layer/and oxide superconductor layer/an oxide insulating layer/an oxide normal conductor layer/and an oxide superconductor layer, which are sequentially multilayered on an oxide single crystalline substrate. According to the present invention, the oxide superconductor layer and the oxide insulating layer have an a-axis oriented perpendicularly, and the oxide normal conductor layer have a b-axis oriented perpendicularly, so that a superconductor Josephson junction may 
The reference is anticipatory.
Claims 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suh et al.
Suh is relied upon as set forth above.  The reference differs from instant claim 26 in failing to specify a circuit comprising more than one of the recited Josephson Junctions.  However, the examiner respectfully submits that use of more than one JJ to form a superconductive circuit is well known in the art, and the skilled artisan would have found such an obvious design choice.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on form 892 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
April 6, 2021